Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is Final Office action in reply to the amendments filed on 8/31/2022.  Claims 3-5, 16, and 17 were previously cancelled.  Claims  1 and 6 have been amended. Therefore, claims 1, 2, 6-15, and 18-20 are pending and addressed below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recite, “A method of tracking and displaying earned rewards for online transactions at a time coinciding with completion of an online transaction, the method comprising: storing, on a data store of a publisher system, data previously received prior to the online transaction from one or more computer devices of the advertiser corresponding to an initiative of the publisher comprising a listing of publisher initiatives including rewards and participating advertisers; sending, by a user device using an electronic network at the time of the online transaction, an inquiry to the publisher system regarding the online transaction with the advertiser at the time of the online transaction; processing, by a publisher processor of the publisher system, the previously received data prior to the online transaction from one or more computer devices of the advertiser corresponding to an initiative of the publisher and stored on the data store comprising: determining when the advertiser participating in the online transaction has been stored in the data store of the publishing system in the listing; and determining when the online transaction is eligible for reward by parsing and extracting activity identifier data from transaction data corresponding to the online transaction and comparing the activity identifier data to stored data corresponding to the advertiser to determine a match for any parameters of an initiative of the publisher; receiving, by the user device at the time of the online transaction, a response from the publisher system that the online transaction with the advertiser is authorized for reward; determining, on the user device at the time of the online transaction, when the online transaction with the advertiser involving a reward authorized by a publisher is conducted by parsing and extracting activity identifier data from transaction data corresponding to the online transaction made with the advertiser; generating, on the user device, a record of reward earned based on a conducted transaction with advertiser without awaiting payment processing actions between the advertiser and the publisher to occur; and displaying, on a graphical user interface of the user device at a time coinciding with the completion of the online transaction, confirmation of earned reward based on conducted transaction with the advertiser. Independent claim 15 recites, “A system automating tracking and displaying of earned rewards for online transactions at a time coinciding with completion of an online transaction, the system comprising: a publisher processor, with memory, configured to process data previously received from one or more computer devices of the advertiser corresponding to an initiative of the publisher prior to the online transaction and stored on a data store of a publisher system; a user device comprising memory and a processor configured to determine when a reward is authorized by a publisher for an online transaction with an advertiser using an electronic network, an extension for a web browser configured to transmit data and running on the user device by which the user device accesses websites using the electronic network; wherein the user device sends, at the time of the online transaction, an inquiry to the publisher system regarding the online transaction with the advertiser; wherein the publisher processor parses and extracts activity identifier data from transaction data corresponding to the online transaction made with the advertiser at the time of the online transaction by: determining when the advertiser participating in the online transaction has been stored in the data store of the publishing system in a listing of participating advertisers; and determining when the online transaction is eligible for reward by parsing and extracting activity identifier data from transaction data corresponding to the online transaction and comparing the activity identifier data to stored data corresponding to the advertiser to determine a match for any parameters of an initiative of the publisher; wherein the user device receives, at the time of the online transaction, a response from the publisher system that the online transaction with the advertiser is authorized for reward; and a graphical user interface of the user device configured to display, at a time coinciding with the completion of the online transaction, a confirmation of earned reward based on the conducted transaction with the advertiser from a record of reward earned generated on the user device based on a conducted transaction with the advertiser without awaiting payment processing actions between the advertiser and the publisher to occur.
Step 2A, Prong 1:  These limitations are drafted a method and a system, and the above claim limitations, except for the italicized portions, under their broadest reasonable interpretations, recites certain methods of organizing human activity.  The claimed invention, stores, sends, processes, determines, parses, extracts, receives, and displays data about transactions and rewards, which are advertising, marketing, and sales activities and business relations. The Examiner notes that although the claim limitations are summarized, the analysis regarding subject matter eligibility considers the entirety of the claim and all of the claim elements individually, as a whole, and in ordered combination.
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the claims recites the additional elements of a data store of a publisher system, one or more computer devices, a user device using an electronic network, the publisher system, a publisher processor of the publisher system, a graphical user interface of the user device, a publisher processor, with memory, a user device comprising memory and a processor, and an extension for a web browser running on the user device by which the user device accesses websites using the electronic network.  These computing elements are recited at a high-level of generality (i.e., as a generic device performing a generic computer function) such that they amount to no more than mere instructions to apply the exception using a computer. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not improve any meaningful limits on practicing the abstract idea.
Step 2B:  As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The specification does not provide any indication that a data store of a publisher system, one or more computer devices, a user device using an electronic network, the publisher system, a publisher processor of the publisher system, a graphical user interface of the user device, a publisher processor, with memory, a user device comprising memory and a processor, and an extension for a web browser running on the user device by which the user device accesses websites using the electronic network are anything other than a generic, off-the-shelf computer component, 
For these reasons, there are no inventive concept in the independent claims, and thus the independent claims are ineligible.
Dependent claims 2, 6-14, and 18-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitations fail to establish that the claims are not directed to the same abstract idea of Independent Claims 1 and 15 without significantly more.  
Claim 2 recites, “wherein determining, generating, and displaying by the user   device is performed by an extension for a web browser.” The determining, generating, and displaying are part of the abstract idea of claim 1.  The extension for a web browser is a generic computing component, which is well-known in the art per Shaffer (P. G. Pub. No. 2019/0068739) and Cook (P. G. Pub. No. 2015/0309910).
Claim 6 recites, “wherein displaying comprises the display using a pop up or separate screen presented on the graphical user interface of the user device. This is further limiting the displaying step of independent claim 1 and is part of the abstract idea of claim 1.  A pop-up or separate screen is well-known in the art per Fig. 20 of Kwon (P. G. Pub. No. 2011/0300902), [0081] of Chandrasekaram (P. G. Pub. No. 2012/0095820), and [0052] of Bolla (P. G. Pub. No. 2017/0124548).
Claim 7 recites, “wherein determining when the online transaction with the advertiser involving reward is conducted comprises: determining, using tracking parameters, when the online transaction has obtained transaction confirmation data from a transaction confirmation page of the advertiser and details of confirmed transaction meet requirements for authorized reward.”  These limitations are also part of the abstract idea of independent claim 1 and are directed to certain methods of organizing human activity.
Claim 8 recites, “wherein the activity identifier data comprises one or more of tracking parameters, transaction type data, user account data, link data, purchase amounts, receipt data, registered user profile data, advertiser identification data, device data or stored uniquely identifying data.”  This is just further limiting the activity identifier data of claim 1 and is part of the abstract idea of claim 1.
Claim 9 recites, “wherein determining a reward is authorized by a publisher further comprises: comparing activity identifier data comprising registered user profile data sent from the user device to a registered user profile stored at the publisher system to determine a match and confirm the registered user profile data.”  These limitations are also part of the abstract idea of independent claim 1 and are directed to certain methods of organizing human activity.
Claim 10 recites, “further comprising: sending the generated record of reward earned to the publisher system; and storing the record of reward earned received in a data store of the publisher system.”  This is just sending data and is part of the abstract idea of independent claim 1 and are directed to certain methods of organizing human activity.
Claim 11 recites, “further comprising: receiving, at the publisher, a record of the online transaction involving reward from the advertiser and the record of reward earned from publisher; paying, using a processor of the publisher, a reward payment made by at least one transfer to a user account according to stored processing data corresponding to a stored user profile; and generating and storing updates to the user account, the stored processing data, and the stored user profile corresponding to the reward payment.”  These limitations are just receiving data, paying a reward payment, and generating and storing data which are directed to certain methods of organizing human activity of sales activity.
Claim 12 recites, “wherein the paying of the reward payment occurs prior to at least one of the group consisting of locking a commission of the advertiser, expiration of a refund period, payment of a commission by the advertiser to the publisher system, payment of a commission by the advertiser to an affiliate network, and combinations thereof.”  This is just setting the timeline of paying the reward payment of claim 11 and is also part of the abstract idea of certain methods of organizing human activity or sales activities.
Claim 13 recites, “further comprising: receiving, at the publisher, a record of the online transaction involving reward from the advertiser; comparing record received from user device and record received from advertiser; and generating inquiry if discrepancies between received records are found.”  These limitations are directed to certain methods of organizing human activities such as advertising, marketing, and sales activities.
Claim 14 recites, “further comprising: sending, from the publisher system to the user device, an updated record of rewards earned from the publisher.”  These limitations are directed to certain methods of organizing human activities such as advertising, marketing, and sales activities.
Claim 18 recites, “ wherein the activity identifier data comprises one or more of tracking parameters, transaction type data, user account data, link data, purchase amounts, receipt data, registered user profile data, advertiser identification data, device data or stored uniquely identifying data, and wherein activity identifier data, transaction confirmation data from a transaction confirmation page of the advertiser, and details of confirmed transaction are used to determine when the online transaction meets requirements for authorized reward.”  These limitations are directed to certain methods of organizing human activities such as advertising, marketing, and sales activities.
Claim 19 recites, “further comprising: a record of the online transaction involving reward from the advertiser and the record of reward earned from publisher generated by the user device and sent to the publisher system; a reward payment made by at least one financial transfer enabled by a financial entity to a user account using a processor of the publisher according to stored processing data corresponding to a stored user profile, then stored as an update to the user account, using the stored processing data, and the stored user profile corresponding to the reward payment; and wherein the publisher system sends an updated record of rewards earned from the publisher to the user device. These limitations are directed to certain methods of organizing human activities such as advertising, marketing, and sales activities.
Claim 20 recites, “wherein the reward payment precedes at least one of the group consisting of locking a commission of the advertiser, expiration of a refund period, payment of a commission by the advertiser to the publisher system, payment of a commission by the advertiser to an affiliate network, and combinations thereof.”  This is just setting the timeline of the reward payment of claim 19 and is also part of the abstract idea of certain methods of organizing human activity or sales activities.
As such, when claims 1, 2, 6-15, and 18-20 are considered individually, as a whole, or in combinations, the claims are not patent eligible.
Response to Argument
The claim objection on claim 1 has been withdrawn due to claim amendments.
The 112(b) rejection on claim 6 has been withdrawn due to claim amendments.
With regards to the 101 rejection, on pages 8-9, Applicant argues that the Examiner failed to establish basis and states, “In the present Office Action at paragraph 10, regarding Step 2A, Prong 1, the Office fails to perform the required complete analysis under §101, instead indicating, "[t]he Examiner notes that although the claim limitations are summarized, the analysis regarding the subject matter eligibility considers the entirety of the claim and all of the claim elements individually, as a whole, and in ordered combination." (see OA, page 6). However, such a broad, conclusory statement, provides no actual analysis of the ordered combination of steps and therefore fails to provide the Applicant with the opportunity to assess the rejection. Simply regurgitating large portions of a claim and providing a conclusory summary statement falls substantially short.”  The Examiner respectfully disagrees.  On pages 3-6 of the Non-Final Office Action dated 6/28/2022, the Examiner reproduced the entirety of each of the independent claims while underlining the positively recited actions and italicizing the additional elements.  By doing so, the Examiner clearly showed that all of the claim limitations were evaluated in order to make a conclusion as to whether or not the claims were directed to an abstract idea.  The Examiner went on to summarize the positively recited steps to show how these steps were directed to certain methods of organizing human activity since they recites steps that are directed to advertising, marketing, sale activities, and business relations.  By making the statement, “The Examiner notes that although the claim limitations are summarized, the analysis regarding subject matter eligibility considers the entirety of the claim and all of the claim elements individually, as a whole, and in ordered combination”, the Examiner is referring back to the each claim limitation for each independent claims, where the elements were underlined or italicized.  It is clear from the description made in the rejection that a prima facie case was made and that the Examiner performed the required complete analysis under 101.  There is no requirement under the 101 analysis guidelines that the Examiner provide an “actual [written] analysis of the ordered combination of steps”.  The Examiner has clearly articulated why the claims are directed to an abstract idea.  Therefore, the Examiner is not persuaded.
On pages 9-10, the Applicant argues that the claims are not directed to an abstract idea because they are non-obvious and states, “In the present application, this is clearly not the same situation. The claimed invention directed to a method of tracking and displaying earned rewards for online transactions at a time coinciding with the completion of an online transaction is not directed to a known, conventional, process where the only difference is introducing a computer to carry out the process. This is not the case of a pre-computer process that is now being implemented using a computer as it was in Alice. The claimed process, with or without the involvement of a computer, is unconventional, novel, and non-obvious. In fact, the process has been deemed novel and non-obvious by the Office, therefore providing prima facie evidence that the method is neither known, nor conventional. Which means this is an entirely different scenario than what was the focus of the Alice case and the basis for a § 101 rejection based on Alice and the US PTO Guidelines.”  The Applicant seems to be conflating obviousness with 101.  The Examiner did not say in the 101 rejection that the claims are directed to “a known, conventional process”.  Per the 2019 PEG, under Step 2A, Prong One examiners should evaluate whether the claims recite a judicial exception, i.e. abstract idea, by identifying specific limitations in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea and determine whether the identified limitations fall within the subject matter groupings of abstract ideas.  The Examiner has done just that.  The Examiner pointed to the different positively recites steps, see the underlines portions of the claims in the 101 above, and then summarized them to show how these actions are directed to certain methods of organizing activity.  Step 2A does not look at whether or not claim limitations are non-obvious or well-known or conventional.  The 2019 PEG states that under Step 2A Prong 2 examiners evaluate integration into a practical application by identifying whether there are any additional elements recited in the claim beyond the judicial exception and whether they integrate the exception into a practical application.  The Examiner has done just that by explaining that, in this case, the additional elements that are not abstract are computing elements and that they do not integrate the abstract idea into a practical application because they are generic computing elements.  2019 PEG specifically states “Examiners should note, however, that revised Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine conventional activity.  Instead, analysis of well-understood, routine, conventional activity is done in Step 2B. The 2019 PEG states, “Finally, if further analysis at Step 2B is needed (for example determine whether the claim merely recites well-understood, routine, conventional activity)clearly states that whether or not. The Application explains that the claims recite “a method of tracking and displaying earned rewards for online transactions at a time coinciding with the completion of an online transaction”. Tracking and displaying earned rewards for online transactions at a time coinciding with the completion of an online transaction is a concept that is directed to an abstract idea because it is advertising and marketing activities and behaviors.  The Applicant does not explain how “Tracking and displaying earned rewards for online transactions at a time coinciding with the completion of an online transaction” is not advertising and marketing activities and behaviors.  The Applicant just says that the claim is unconventional, novel, and non-obvious.  But that is not the test under the 2019 PEG.   Therefore, the Examiner is not persuaded.
On pages 10-13, with regards to “Additional Elements’, the Applicant states, “Applicant submits that ‘additional elements’ are not limited to physical components in the system as would be required to maintain the logic of the present rejection where giant sections of non-physical limitations are completely ignored, but rather ‘additional elements’ are anything recited in the claim that ‘integrates the judicial exception into a practical application.’ In fact, MPEP §608.01(i) states, "(e) Where the nature of the case admits, as in the case of an improvement, any independent claim should contain ... (3) Those elements, steps, and/or relationships which constitute that portion of the claimed combination which the applicant considers as the new or improved portion (emphasis added)’…The steps of sending, receiving, determining, generating, and displaying by the user device set forth above are all steps that in combination are not typically performed in determining if a transaction earns rewards as evidenced by the novel, non-obvious claimed process. Indeed, the user device typically does not communicate with the publisher at all in determining whether a transaction earns rewards. While the steps involved in processing, by a publisher processor of the publisher system recited above may typically be performed in determining if a transaction earns rewards, they are not performed "at the time of the transaction" as set forth in the claims but rather at some time after the transaction when the advertiser reports the online transaction to the publisher."  The Examiner respectfully disagrees.  The Applicant is conflating section 608 which describes what should be included in the claims in order to be a valid disclosure and section 101. Even though there is nothing in the 101 guidelines that says that additional elements are limited to physical components, there is also nothing in the 101 guidelines that requires additional elements to be “anything recited in the claim that ‘integrates the judicial exception into a practical application’”. The Examiner has parsed the claims to show which elements were part of the abstract idea, the underlines steps and which elements were additional elements, the italicized portions.  Besides the italicized portions, everything else in the claims is part of the abstract idea.  The Applicant has not provided any kind of reasoning or arguments are to why the parts of the claims that the Examiner has said was abstract actually was not.  The Applicant just says that the claims are novel and non-obvious.  Arguments as to whether or not claim elements are novel and non-obvious should be made under section 103 and not under section 101. The Applicant is just telling the Examiner that the majority of the claims should be put under “additional elements”. Again, as pointed out above, that is not what the 2019 PEG says to do to examine claims under 101.  
On page 13, Applicant states, “As a preliminary issue, the Office fails to identify the alleged ‘abstract idea’ to which a claim must be directed in order to be considered patent ineligible. The Office provides only a broad category of "method of organizing human activity" without actually identifying the alleged abstract idea. In the rebuttal section, the Office only states, "The claims do not improve the technology" but the Office has not identified the "technology". Again, this makes it impossible for the Applicant to respond and address this rejection and makes the rejection appealable simply on that basis alone.”  The Examiner respectfully disagrees.  The Examiner stated “The claimed invention, stores, sends, processes, determines, parses, extracts, receives, and displays data about transactions and rewards, which are advertising, marketing, and sales activities and business relations.”  It is clear from this statement that the identified abstract idea is advertising, marketing, and sales activities and business relations.  Also, the Examiner has “identified the ‘technology’”.  It is all of the italicized portions of the claims.  Therefore, the Examiner is not persuaded.
On pages 13-14, the Applicant points to Ex parte Smith and states, “The claims of Ex parte Smith were directed to a method of trading derivatives in a hybrid exchange system, which essentially introduces a delay of the automatic execution of a new quote and order by the computer-implemented system and process. The Smith-Applicant argued that the "advantages of temporarily restraining this type of trade include[] encouraging more in-crowd market participants to quote at the best price and the removal of any communication or computer hardware advantage among the in-crowd market participants. Thus, the use of the claimed timing mechanisms and the associated temporary restraints on execution of trades provide a specific technological improvement over prior derivatives trading systems." (See Smith, page 9)  To draw a comparison to the present Application and rejection, the Examiner has stated, ‘[the] claims just merely change when a reward is being given to a user. This is not an improvement to the technology’. Smith added a delay to the process which merely changed when the transaction was executed. The present claims provide an unconventional process that dramatically accelerates the process of notification of a reward versus existing technology for reward processing.” The Examiner respectfully disagree.  The fact pattern of Ex parte Smith is totally different from the fact pattern of the instant claims.  Appellants in Smith “assert that this technological improvement is provided through ‘removal of a portion of an order from a database while delaying automated execution and communicating via a network that the portion has been traded to permit another in-crowd market participant to submit quotes during the delay”.  The instant claims have nothing to do with derivatives, or delaying automatic execution of a new quote or the temporary restraints on execution of trades. As the Smith decision explains, the claims of Smith “provide a specific technological improvement over prior derivatives trading systems”.  The instant claims cannot be compared to the Smith claims because the instant claims have nothing to do with derivatives trading systems.  Smith recites, “a specific timing mechanism in which the execution of a matching order is delayed for a specific period of time”.  The instant claims do not delay execution of a matching order.  Most of the steps in the instant claims occur “at the time of the online transaction” and not delaying execution of a new quote. Therefore, the Examiner is not persuaded.
On page 15, Applicant states, “Of particular relevance to the present application and rejection, the PT AB in Smith summarized, "Thus, the use of the claimed timing mechanisms and the associated temporary restraints on execution of trades provide a specific technological improvement over prior derivatives trading systems (emphasis added)." (see Smith, page 9). A delay is not itself a new technology (nor was it at the time of the Smith analysis), but the addition of the delay into the process of Smith was still deemed a technological improvement of the process (presumably because it relies on a technological solution or feature implemented by a computer to create an unconventional process). In the present claimed invention, the technological field is computer-implemented online transaction earned-rewards technology. The specific problem in the field is identified in the specification and recounted numerous times in this file history as involving the elimination of the weeks or months of delay to providing notice of earned reward at the time of the transaction and creating a record of the transaction and its qualification for reward. The computer-implemented process that is specifically claimed and which eliminates the extensive delay in reward notification is a technological solution or feature that in combination with the other steps creates an unconventional process and an improved outcome that solves a problem in the field of rewards processing. This provides a specific technological improvement over prior computer-implemented online transaction earned-rewards technology in the technological field of earned reward processing in alignment with the Ex parte Smith decision.”  The Examiner respectfully disagrees. The delay that the Applicant is stating is outside the scope of the claims. The claims do not recite any kind of delay since most of the claim limitation occur “at the time of the online transaction”.  Therefore, the Examiner is not persuaded.
On pages 15-16, Applicant states, “Specifically, based on the Appeal Board's own interpretation of what may constitute ‘additional elements’ appears that the limitations: sending…processing…receiving…determining…generating…and displaying…constitute ‘additional element’ that integrate the abstract idea into a practical application by improving the technical field of automated payment and reward processing systems.”  The Examiner respectfully disagrees.  The evaluation as to whether or not claims are directed to an abstract idea is done on a case by case basis.  As explained in the 101 above, all of the limitations that the Applicant is putting into “additional elements” are actually limitations that are part of the abstract idea.  There is nothing in the claims that explains the “improving the technical field of automated payment and reward processing systems”. Therefore, the Examiner is not persuaded.
On pages 16-17 the Applicant states, “Said differently, the decision indicates that by "merely changing when" a matching market order is executed, the PTAB indicated such was a specific technological improvement over prior derivatives trading systems, which thus transforms it into a practical application and eligible subject matter. The present claims "merely change when" the reward notification occurs, dramatically expediting from many weeks or months to almost immediate. It is unfathomable that the Office continues to take an unsupported, conclusory, position that rapidly accelerating the speed by which a computer-implemented process occurs is not a technological improvement to a specific field of computer-implemented rewards processing, and therefore ripe for appeal.”  The Examiner respectfully disagrees.  The claims do not recite limitations that “merely change when the reward notification occurs dramatically expediting from many weeks or months to almost immediate”.  Unlike Smith, the claims do not recite any limitations that have to do with the delay that the Applicant is arguing.  Therefore, the Examiner is not persuaded.
On pages 17-19, the Applicant provides arguments as to why the claims are significantly more under Step 2B. The Examiner respectfully disagrees. Per the 2019 PEG, only the additional elements presented under Step 2A Prong 2 need to be re-evaluated under Step 2B.  However, the Applicant is arguing how the entirety of the claims is unconventional under Step 2B.  However, that is not how claims are analyzed under the 2019 PEG. Therefore, the Examiner is not persuaded. 
Potential Allowable Subject Matter
Claims 1, 2, 6-15, and 18-20 are potentially allowable once the above rejections have been overcome.
Claims 1, 2, 6-15, and 18-20 are potentially allowable for the same reasons given in the Non-Final Office action dated 6/28/2022.  
An updated search did not find any references that read on the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571)270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3622